Exhibit 10.1

Hilb Rogal & Hobbs Company

2008 Corporate Incentive Plan

STRATEGY

This plan has been formulated to focus the performance of selected corporate
headquarters and field operations staff on achievements critical to the
financial and operational success of HRH. Emphasis is placed on the Company’s
performance relative to EPS and comparison to industry, peers and the S&P 600.

ELIGIBILITY

All senior corporate officers and regional directors are normally nominated to
participate in the plan. Final eligibility is determined and approved by the
Chairman and President.

CORPORATE INCENTIVE BONUS POOL

Subject to the terms and conditions hereof, a bonus pool will be generated based
on (i) the Company achieving increases in earnings per share as shown in the
chart below and (ii) with respect to a portion of each Regional Director’s
bonus, the performance of the Regional Director’s operating region. The target
for 2008 is XX% increase in EPS. The bonus pool at a XX% increase in EPS is
equivalent to the sum of the target bonuses for all of the eligible or
potentially eligible participants in the Plan, including positions that are
currently vacant.

Note: Corporate Earnings per Share (EPS) change is the percentage change in
operating earnings per share from 2007 to 2008.

 

Earnings Per Share *

 

2008

Bonus Pool **

[Chart Omitted]

*Payouts for changes below XX% or incremental amounts for payouts above XX% are
at the discretion of the Human Resources & Compensation Committee (the
“Committee”) as determined in relation to HRH’s performance considering
indicators such as performance against the industry, peer group and the S&P 600.
Figures listed above for percentage increases below XX% and above XX% are
guidelines for the Committee in the event that it chooses to exercise this
discretion, but shall not limit the Committee’s discretion.

For payouts on increases between XX% and XX%, the Committee reserves the right
to modify the bonus pool, either positively or negatively, by an amount up to
but not to exceed 20%. Any modification will be determined by the Committee’s
assessment of the executive team’s performance considering indicators such as
performance against the industry, peer group and the S&P 600.

**A portion of the bonus pool is based upon specific targets and allocations
applicable to Regional Directors. Possible bonuses payable to Regional Directors
are more fully described on page 2.



--------------------------------------------------------------------------------

2008 Corporate Incentive Plan

Page 2

Note: Bonus pool amounts are calculated in proportion to the increase in EPS.
For increase percentages between the above defined measurement points, bonus
amounts are determined on a prorated basis. For example, the corresponding bonus
pool for an EPS increase of XX% would be $X,XXX,XXX. Notwithstanding the above,
the maximum total bonus pool payable may never exceed 200% of the sum of all
participants’ base salaries, except in the discretion of the Committee

INDIVIDUAL INCENTIVE BONUS TARGETS

The following positions have been designated as CIP participants for 2008.

 

Grade

  

Position Title

    [Chart Omitted]

The target bonus for employees entering the plan during the year will be
adjusted on a pro-rata basis to reflect the period of time they are in the plan.
The target bonus for employees promoted during the year will be adjusted on a
pro-rata basis to reflect the period of time they are in the new position. The
bonus pool will be adjusted to reflect these changes.

INCENTIVE PAYOUTS

Incentive payouts for Regional Director positions will be calculated as follows:

 

  •  

50% of a Regional Director’s payout will be determined by the performance of the
specific operating region directed by the Regional Director as measured against
quantitative targets established by the Chairman and President. This is
determined irregardless of the Company’s change in EPS.

 

  •  

50% of a Regional Director’s payout will be determined by the established
standards for all other executive team members as set forth herein.

Target bonuses will be paid out on a formulaic and discretionary basis for EPS
increases between XX% and XX%. The bonus pool will be fully accrued and
distributed to participants based on a part formulaic (60%) and part
discretionary (40%) basis. This discretion may be used by the Chairman to either
increase or decrease a participant’s individual target bonus by up to 40%.

The discretionary pool may be distributed by the Chairman and the President
based on the participant’s individual contribution to the Company’s success. In
determining each participant’s portion of the discretionary pool, factors such
as regional profit margin and growth, successful implementation of the strategic
plan, reduction of non-value added expense, contribution to EPS growth,
completion of assigned special projects, etc., will be evaluated. In addition,
the participant’s leadership skills will be considered and evaluated as well.



--------------------------------------------------------------------------------

2008 Corporate Incentive Plan

Page 3

Incremental payouts for increases in EPS above XX% are for extraordinary
performance. Bonuses will not be paid to the executive group if the Company does
not make a profit, unless the lack of profit is the result of an investment
strategy that was approved by the Board.

ADMINISTRATION

Payment—Bonuses will not be paid to any participant who is not a full time,
active employee on the date the bonus is payable except in the case of an
approved retirement or disability or in the case of death. In these instances, a
prorated portion of the bonus will be paid based on the actual period of
employment during the year. Employees who voluntarily resign or are terminated
prior to the incentive award payout will forfeit the opportunity to earn an
incentive award as of the date of resignation or termination, regardless of the
actual last day worked.

Maximum payout—The bonus earned by a participant under this plan cannot exceed
200% of the participant’s base salary, unless otherwise determined appropriate
by the Committee.

Cash Distribution of Incentive Payment—All awards will be paid in cash no later
than March 15, 2009. Participants may elect to defer receipt of all or a portion
of their incentive award, subject to the terms of the Executive Voluntary
Deferral Plan.

New Hires, Transfers, Promotions—Individuals hired, promoted or transferred into
an eligible position during the plan year (prior to November) will be eligible
for a prorated award based on the actual period of employment in that position
during the year.

Plan Design Criteria—The plan has been designed to operate in a normal business
environment. If unusual business conditions occur that generate unusually high
or low changes in EPS, then the Plan may be amended to take those conditions
into consideration.

Approvals—The Chairman will administer the Plan and have the authority to
interpret all provisions and to make any rules and regulations necessary to
administer the Plan in his sole discretion. All incentive award payments under
this Plan are subject to the approval of the Chairman and the Committee. The
independent members of the Board of Directors must approve the Chairman’s
incentive award.

Nothing in this plan shall constitute an agreement by HRH to employ participants
for a fixed term. The participants shall remain at-will employees of HRH unless
otherwise established by a separate agreement.

HRH expects to continue the Plan indefinitely, but reserves the right to change
or terminate the Plan at any time.